United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-10453
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

MICHAEL TODD SPENCE,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                    USDC No. 4:02-CR-00116-ALL
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, court-appointed counsel for

Michael Todd Spence, has moved for leave to withdraw and has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967).   Spence has received a copy of counsel’s motion and

brief, but has not filed a response.    Our review of the brief

filed by counsel and of the record discloses no nonfrivolous

issue for appeal.   Accordingly, the motion for leave to withdraw

is GRANTED, counsel is excused from further responsibilities, and

the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.